Citation Nr: 0616852	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1993.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which, in pertinent part, 
denied entitlement to a rating in excess of 20 percent for 
lumbosacral strain (low back disability).  In January 2005, 
the Board remanded the case for additional development.  It 
now is before the Board for further appellate consideration.


FINDING OF FACT

The veteran's lumbosacral strain approximates pronounced 
intervertebral disc syndrome (IDS) with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm with little intermittent relief 
and subjective complaints, but no objective evidence, of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; it is not manifested 
by favorable or unfavorable ankylosis of the thoracolumbar 
spine or of the entire spine.


CONCLUSION OF LAW

The criteria for a 60 percent rating for lumbar strain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292, 5293, 5295 (2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for a higher rating has been met for the veteran's 
low back disability.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  In compliance 
with the Board's remand, in a January 2005 letter, VA gave 
the requisite notice to the veteran, asked him to indicate 
when and where he received VA treatment after April 2004, 
afforded him examinations in June 2005, and readjudicated his 
claim, issuing a supplement statement of the case (SSOC) in 
October 2005.  The veteran did not respond to the January 
2005 letter.  In a November 2005 response to the SSOC, the 
veteran stated that he did not have any more information to 
provide.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's January 2005 remand 
with regard to the veteran's appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In the present case, a September 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2002 letter, along with 
January 2005 VA notice letter, informed the veteran what 
additional information or evidence was needed to support his 
increased rating claim, and that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  The  
2002 letter also asked him to tell the AOJ about any other 
evidence or information that he would want VA to try to 
obtain and to send in information describing such evidence or 
the evidence itself.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  However, in light of the fact that the 
Board is taking action favorable to the veteran by granting a 
60 percent rating, there can be no possibility of any 
prejudice to the claimant under the holding in 
Dingess/Hartman, as any defect with respect to the effective 
date portion of the notice will be rectified by the RO when 
effectuating the award.  Moreover, the veteran has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the disability rating assigned for 
his chronic low back disability should be increased to 60 
percent to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended twice since August 2002 and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 
26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a); 69 Fed. Reg. 32,449 (June 10, 2004); see also 
VAOPGCPREC 3-2000.  
 
The veteran's low back disorder has been rated as lumbosacral 
strain, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, since 
December 18, 1993.  

Before September 26, 2003, when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Before September 26, 2003, the Rating Schedule, 
included criteria for rating limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  Under that 
diagnostic code, a 20 percent rating was warranted for 
moderate and a maximum 40 percent rating for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Regarding Diagnostic Codes 5237 for lumbosacral strain under 
the revised spine rating criteria effective September 26, 
2003, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

Additionally, prior to September 23, 2002, Diagnostic Code 
5293 for IDS provided for a maximum 60 percent rating for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief; a 40 percent rating was assigned when 
IDS was severe, with recurring attacks and intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).  On 
September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 until September 26, 2003 when 
it was recodified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243).  The revised diagnostic code now provides for the 
evaluation of IDS (pre-operatively or post-operatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the "new" Diagnostic Codes 5293/5243, an incapacitating 
episode is a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when IDS is characterized by 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted where there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
It is also noted that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using the 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

With consideration of DeLuca, the veteran's low back 
symptomatology in total was manifested by severe limitation 
in range of motion and severe lumbosacral strain warranting a 
40 percent rating, under the former Diagnostic Codes 5292 and 
5295 (2002).  A 40 percent rating was the maximum rating 
under both of these former diagnostic codes.  This is so 
because VA treatment records show complaints of pain ranging 
from 5 to 7/8/9 on a range of 1 to 10; decreased range of 
motion to 45 degrees when flexing back in May 2003; 
complaints of exacerbation in back pain after prolonged 
standing with pain radiating to his legs, use of a one-point 
cane, and objective findings of back pain on palpation over 
the lumbosacral area that increased with anterior and 
posterior bending in April 2003; use of a Canadian crutch 
depending on pain; radiation of pain to the right lower 
extremity in September 2002; tenderness on palpation over the 
low back area with pain radiating to the right leg and 
decreased sensation in the right thigh in February 2002; low 
back pain with moderate difficulty walking due to pain in 
January 2002; and chronic low back pain and numbness of the 
right anterior thigh in August 2001.  At a September 2002 VA 
spine examination, the veteran reported similar complaints of 
pain with radiation to his lower extremities.  Lumbar flexion 
was to 60 degrees, while extension and lateral bending, right 
and left, was to 20 degrees. Tenderness to palpation and 
muscle spasms were noted at L5-S1, along with a skin 
depression at the right buttock over the sciatic notch with 
tenderness on palpation, which radiated toward his back and 
lower extremity.  Straight-leg raising was painful.  A July 
2002 magnetic resonance imaging (MRI) showed no disc 
herniation with a diagnosis of degenerative disc disease at 
L5-S1.  A July 2002 VA electromyograph (EMG) revealed 
radiculopathy at the L5 nerve root to the right leg and back.  

Resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the veteran's low back disability 
more nearly approximates a 60 percent rating under former 
Diagnostic Code 5293, for pronounced IDS.  This is so because 
the June 2005 VA spine examiner found that the veteran has 
severe recurring attacks with intermittent relief, producing 
IDS compatible anatomically with diseased disc at L5-S1, 
atrophy of the right sciatic muscles notch on the buttocks, 
moderate to severe muscle spasm, but no absent ankle jerks.  
The June 2005 spine examiner stated that the veteran's low 
back disability was not compatible fully with sciatic 
neuropathy.  But the evidence from both the spine and 
neurological examinations revealed diminished pinprick and 
smooth sensation on the right at L5-S1 dermatomes of the 
right leg and the presence of bilateral L5 radiculopathy in 
the right lower extremity as shown in a July 2002 EMG, which 
the June 2005 VA neurological examiner described as secondary 
to lumbar discogenic disease.  The June 2005 spine examiner 
opined that the veteran has clinical right L5-S1 
radiculopathy with precipitating factors of low back pain 
after standing for 1 1/2 hours, sitting for 1 hour, walking 
for 15 minutes, and intercourse.  The veteran complained of 
low back pain on 24 occasions during the last year, with the 
pain lasting for 2 or 3 days and causing him to be absent 
from his job on 30 occasions.  He also indicated that a 
physician prescribed bed rest ranging from 5 to 7 days on 8 
occasions during the last year, which would warrant a 60 
percent rating under current Diagnostic Code 5243 for IDS, 
but there is no objective evidence of physician prescribed 
bed rest in the record to warrant a 60 percent rating under 
Diagnostic Code 5243.  The spine examiner added that the 
veteran will be restricted to light-duty job status, in which 
he cannot sit or stand for more than two hours straight 
without taking a 15-minute break and cannot push, pull, carry 
or lift objects weighing more than 10 pounds repeatedly 
during an 8-hour work day.  When the pain is bad, the veteran 
uses Canadian crutches and/or a transcutaneous electrical 
nerve stimulation (TENS) unit in addition to muscle-relaxants 
and pain medications.  

The Board concludes that the medical evidence of record does 
not warrant a rating in excess of 60 percent under either the 
former or revised spinal disorders rating criteria.  This is 
so because, under the revised spinal disorders rating 
criteria, the veteran's range of motion would warrant no more 
that a 20 percent rating under Diagnostic Code 5237, as the 
veteran's forward flexion of the thoracolumbar spine was 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees at either the 2002 or 2005 VA 
examinations.  In light of the fact that the evidence fails 
to show that the veteran's symptomatology warrants no more 
than a 20 percent rating without consideration of pain on 
flare-ups, the Board feels that a 60 percent rating under the 
former criteria more than amply compensates the veteran for 
the degree of additional disability caused by functional 
losses, such as pain, weakened movement, excess fatigability, 
or incoordination.  38 C.F.R. §§ 4.40 and 4.45.  Thus, two 
separate ratings under the "new" spinal disorders criteria 
and the Diagnostic Code 8520 for rating neurological 
manifestations of higher than 20 and 10 percent, 
respectively, is not warranted.  Under the revised spinal 
disorder rating criteria effective in September 2003, the 
veteran has not been shown to have favorable or unfavorable 
ankylosis of either the thoracolumbar spine or the entire 
spine to warrant either a 40, 50 or 100 percent rating.  
Consideration of the veteran's radiculopathy would result 
only in a separate 10 percent rating under Diagnostic Code 
8520.  Thus, the Board concludes, using the most favorable 
criteria, that a 60 percent rating under former Diagnostic 
Code 5293 is warranted.  Given the evidence described above, 
the Board finds that there is no basis under the former 
Diagnostic Codes 5292, 5293 and 5295 or the revised 
Diagnostic Codes 5237 or 5243 for awarding an evaluation in 
excess of 60 percent.  

There also is no evidence of record that the veteran's 
service-connected low back disability causes marked 
interference with employment over and above that already 
contemplated by a 60 percent rating, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  VA treatment 
records reveal that the veteran has never been hospitalized 
for his low back disorder and, although he has missed many 
days of work, it has already been considered in the assigned 
60 percent rating.  The Board is therefore not required to 
remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  Under these circumstances, 
and considering the symptoms that have, and have not, been 
attributed to his disability, the preponderance of the 
evidence is against the assignment of a rating in excess of 
60 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 60 percent rating for lumbosacral strain is granted, 
subject to the laws and regulations governing monetary 
benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


